Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
In particular the limitation of independent claim 1 “wherein a phase congruency score is computed from motion vectors that are determined from cells of the dynamic occupancy map” is found to distinguish the claim from the prior art made of record and available when viewed in the context of the remaining limitations of the claim. Every prior art found has not taught this limitation and therefore they do not anticipate this claim. Likewise, no combination of prior art has been found which would render the claim obvious before the effective filing date of the application. The most similar prior art available, instead, taught, as in Liu (US 20200103523) determining occupancy of a grid representing the environment around a vehicle, including determinations of static and dynamic objects or, as in Cameron (US 20140270476), determining the class of an object by performing phase congruency analysis, both lacking a clear step of determining a phase congruency score from motion vectors. 
Independent claims 10 and 19 recite similar features to the limitation above and therefore are allowable for the same reasons. 
 The dependent claims which all depend upon either independent claim 1, independent claim 10, or independent claim 19 are all allowable by virtue of their dependency on an allowable based claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US 20200103523) teaches determining static and dynamic occupancy on a grid representing the environment around the vehicle. 
Cameron et al. (US 20140270476) teaches using phase congruency to determine the class of an object and using a wavelet filter to assess congruency. 
Rochan Meganathan et al. (US 20190236381) teaches using a height threshold to determine the presence of an obstacle in LiDAR data. 
Silva et al. (US 20190384302) teaches determining a grid of an environment around a vehicle using LiDAR data and controlling the vehicle based on occluded regions. 
Golan et al. (US 20140112541) teaches performing edge detection by using phase congruency analysis on pixels in an image. 
Chaouch (WO 2019121056) teaches assessing a three dimensional environment around a vehicle.
NPL Robyn Owens “Feature detection via phase congruency”, teaches the basic process of performing phase congruency to determine features.
NPL Mohsen Biglari “Part-based recognition of vehicle make and model” teaches using phase congruency on region extracted from images to determine features. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661